        Case 2:16-cv-03008-CKD Document 80 Filed 04/30/20 Page 1 of 2



1    Scottlynn J Hubbard, SBN 212970
     DISABLED ADVOCACY GROUP, APLC
2    12 Williamsburg Lane
3    Chico, Ca. 95926
     (530) 895-3252
4
5    Counsel for Plaintiff William Barker
6
7
8
9
10                                     United States District Court
11                                    Eastern District of California
12
13   William Barker,                                    ) Case No. 2:16-cv-03008-CKD (PC)
14                                                      )
             Plaintiff,                                 )
15                                                      )
16           vs.                                        ) Notice of Appeal
                                                        )
17
     Osemwingie, et al.,                                )
18                                                      ) 28 U.S.C. § 1292(a)(1)
19                                                      )
             Defendants.
                                                        )
20                                                      )
     ___________________________
21
22
23
24
25
26
27
28
     Barker v. Osemwingie, et al.                                          Case No. 2:16-cv-03008-CKD (PC)
                                    Notice of Appeal under 28 U.S.C. § 1292(a)(1)
        Case 2:16-cv-03008-CKD Document 80 Filed 04/30/20 Page 2 of 2



1             NOTICE IS HEREBY GIVEN that plaintiff William Barker hereby
2    appeals under 28 U.S.C. § 1292(a)(1) to the United States Court of Appeals for
3    the Ninth Circuit from the order of April 21, 2020, granting defendants’ bill of
4    costs.
5
6    Dated: April 30, 2020                              DISABLED ADVOCACY GROUP
7
8                                                       /s/ Scottlynn J Hubbard
9                                                       SCOTTLYNN J HUBBARD
                                                        Attorney for Plaintiff William Barker
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Barker v. Osemwingie, et al.                                          Case No. 2:16-cv-03008-CKD (PC)
                                    Notice of Appeal under 28 U.S.C. § 1292(a)(1)
